DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/4/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.  Claims 162-163 and 166-167 are withdrawn from consideration as being directed to a non-elected species (the species of OX40 agonist being MOM-18455 OX40 agonist antibody).
Claims 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 96, 112, 114, 159-160, 164 are under examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made
Claims 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 66-70, 93-94, 96, 112, 114, 159-160 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chacon et al., 2013 (of record), in view of Lee, 2004, Gray et al., 2008 (of record) and Jin et al., 2012 (of record).
Chacon et al. teach a method of expanding TIL comprising resecting a melanoma tumor from a patient, obtaining a first population of TILs from the tumor and expanding the TIL in a culture medium comprising IL-2 for a time period of 4-5 weeks, and performing a rapid expansion of said TIL in a second culture medium comprising anti-CD3 antibody OKT3, PBMC, and IL-2, for 12 days (see page 2 and 8, in particular).  Chacon et al. teach that the rapid expansion provides for a TIL expansion of ~2000 fold, and it would therefore be obvious and expected to obtain at least 50 fold expansion during the first 7 days of the 12 day culture (see Fig. 2, in particular). Chacon et al. teach adding 4-1BB agonist antibody or OX40 agonist antibody to the TIL cultures during rapid expansion (see page 5 and 12, in particular).  Chacon teach IL-2 concentration of 6000 IU/ml, adding IL-2 during rapid expansion every 2 days, anti-CD3 concentration of 30 ng/ml, all of which lie within the ranges of concentrations and timeframes recited in the instant claims (see page 2 and Fig. 1).  Chacon teach adding the costimulatory antibody at concentrations ranging of 0.5-1 ug/ml and adding on day 0 of a 14 day culture (i.e. once every 2 weeks, see page 2, in particular). Chacon et al. teach that 4-1BB antibody increases the frequency of CD8 T cells and cytolytic activity, and survival in the T cells (see page 5-6, in particular).  Chacon et al. teach that adoptive transfer of such expanded TIL has emerged as a powerfully therapy for melanomas, and that the adoptive transfer protocol comprises administering said TIL after lymphodepleting preconditioning with cyclophosphamide (i.e. after non-myeloablative lymphodpeletion, See page 1 and 8, in particular). Chacon et al. teach that different combinations of co-stimulatory antibodies might further enhance the yield of TIL for adoptive transfer (see page 11, in particular).   Chacon teach using an anti-OX40 antibody which would be a “biosimilar” of the specific MOM 18455 antibody from Creative Biolabs.  Furthermore, the instant specification teaches that MOM 18455 is a commercially available antibody, and it would have been obvious to select from known commercially available anti-OX40 antibodies, since doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).   
Chacon et al. do not explicitly teach combined use of anti-OX40 and anti-4-1BB for expanding TIL that are administered to a patient for adoptive T cell immunotherapy of cancer, or an initial expansion of 21 days or less. 
Lee et al. teach that 4-1BB and OX40 dual co-stimulation synergistically stimulates CD8 T cell clonal expansion and robust effector function (see page 3002, in particular). Likewise, Gray teach that combinations of anti-4-1BB and anti-OX-40 synergistically expands CD8 T cells and increases their survival (see page 2499, 2506, and Fig.1).  
	Jin et al. teach that TIL culture and rapid expansion can be performed in a variety of gas permeable containers, and that the initial culturing of the TIL prior to rapid expansion can be performed over approximately 2-4 week period.  Jin et al. also teach that “young TIL”, that are provided with a shorter culture time are advantageous since they are associated with improved in vivo persistence (see page 2, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include both anti-OX40 and anti-4-1BB, as taught by Lee and Gray, in the rapid expansion TIL cultures of Chacon. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Lee and Gray teach that combined OX40 plus 4-1BB co-stimulation synergistically enhances CD8 T cell expansion, survival, and effector function. Thus, the ordinary artisan would have a reasonable expectation of success in performing expansion to achieve an increased ratio of CD8+ TILs given the synergistic effects taught by the cited references.  
	Furthermore, optimizing the timeframe of the first culture to provide a time period of less than 21 days would be routine and well within the purview of the ordinary artisan, because the prior art teaches timeframes of approximately 2 weeks are suitable for initial expansion of TIL as taught by Jin et al.  Regarding the instant claims which are limited to a timeframe of 11 days or less, it is noted that a time period of 11 days is very close, or even overlapping, with a time period of “approximately” 2 weeks, and therefore the ordinary artisan would expect to achieve TIL expansion during an 11 day timeframe based on the teachings Jin.  Furthermore, the ordinary artisan would be motivated and have a reasonable expectation of success in using a shorter timeframe, such as an 11 day timeframe, since Jin teach that that “young TIL”, that are provided with a shorter culture time are advantageous since they are associated with improved in vivo persistence. Similarly, a timeframe of 11 days for rapid expansion would have beee obvious for the same reasons.  In particular, since Chacon teaches a 12 day culture, which is very close to 11 days, this  would provide a reasonable expectation of success in culturing for 11 days. Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 62-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chacon et al., 2013 (of record), Lee, 2004, Gray et al., 2008 (of record) and Jin et al., 2012 as applied to claims 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 66-70, 93-94, 96, 112, 114, 159-160 above, and further in view of Houot et al., 2015. 
The combined teachings of Chacon, Lee, Gray, and Jin are discussed above.  
They do not teach PD-1 checkpoint inhibitors
 Houot et al. teach a strong rationale for the combined use of checkpoint blockade and adoptive T cell therapy since can provide superior outcomes than either agent alone (see page 1120, in particular).  Houot et al. teach checkpoint inhibitors include anti-PD-1 antibodies such as nivolumab (See Fig. 1, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Houot to the method made obvious by Chacon, Lee, Gray, and Jin.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because Houot et al. teach a strong rationale for the combined use of checkpoint blockade and adoptive T cell therapy to provide superior outcomes than either agent alone (see page 1120, in particular).
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 96, 112, 114, 159-160  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 12, 21, 23-28, 30, 34, 46, 48, 50, 5662-63, 66-70, 92-94, 96, 112, 114, 116-117, 121122, 131-133 of copending Application No. 16/475,924 (reference application), in view of Lee, 2004, and Gray, 2008. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘924 application claims a method of treating a subject with cancer comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with OKT-3 and IL-2 for 21 days or less and a second rapid expansion with IL-2, PBMC, OKT-3, and a TNFRSF agonist for 14 days or less, and administering the TIL.  The ‘924 application claims that the agonist is an OX40 agonist such as MOM 18455 added every two days at concentrations between 0.1 ug/ml to 100 ug/ml, as well as IL-2 and anti-CD3 at concentrations within the scope of the instant claims, using gas permeable containers, treating melanoma as the type of cancer, further administering a PD-1 inhibitor such as nivolumab, performing the first and second culture for 11 days or less, and administering non-myeloablative therapy prior to administration of TIL. The ‘924 application further claims include a second TNFRSF agonist, such as a 4-1BB agonist.  It would be obvious to include both  4-1BB agonist antibody and said OX40 agonist to achieve increased CD8 T cells expansion based on the teachings of Lee and Gray for the same reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 96, 112, 114, 159-160 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65, 68-76, 82-98 of copending Application No. 17/050,552 (reference application), in view of in view of Lee, 2004, and Gray, 2008, Houot et al., 2015, Jin et al., 2012, and Chacon, 2013. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘552 application claims a method of treating a subject with cancer comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with IL-2 for 3-14 days and a second rapid expansion with IL-2, OKT-3, and antigen presenting cells for 7-14 days, and administering the TIL.  The ‘552 application claims PBMCS as APCs, administering non-myeloablative therapy prior to administration of TIL, treating melanoma, including a 4-1BB agonist and/or OX40 agonist during the second expansion. Furthermore, the limitations of the other dependent claims would be obvious over the teachings of Houot, Jin, Lee, and Gray, and Chacon, for the same reasons set forth above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 27-28, 30, 34, 46, 48, 50, 56, 62-63, 66-70, 93-94, 96, 112, 114, 159-160 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11083752,  10517894, 11026974, 11058758, 10130659, 10166257, 10272113, 10363273, 10398734, 10420799, 10463697, 10639330, 10646517, 10695372, 10894063, 10925900, 11007225, 11007226, 11013770, 11040070, 11052116, and 11052115, in view of Houot et al., 2015, Lee, 2004, Gray, 2008,, Jin et al., 2012 and Chacon et al., 2013.
The issue patents all claim TIL for treating cancer, or methods of making TIL for a subject with cancer, wherein the TIL are produced by a process comprising expanding TIL by obtaining TILs from resected tumor by a first expansion with IL-2 and a second rapid expansion with IL-2, OKT-3, and antigen presenting cells. The patents claim PBMCs as APCs, administering non- myeloablative therapy prior to administration of TIL, and treating melanoma or head and neck cancer.  The issued patents either claim culture timeframes within the scope of the instant claims, or alternatively such timeframes would be obvious based on the teachings of Chacon and Jin for the same reasons set forth above. Although not specifically claimed in the patents, it would be obvious to include anti-OX40L and anti-4-1BB in the expansion cultures based on the teachings of Chacon, Lee, and Gray, for the same reasons set forth above. Furthermore, the limitations of the other dependent claims would be obvious over the teachings of Houot, Jin and Chacon et al. for the same reasons set forth above. 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644